PER CURIAM.
We affirm the defendant’s conviction and sentence for robbery. We strike that portion of the condition of probation prohibiting excessive use of intoxicants because that requirement was not pronounced at sentencing. See Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994). We further strike the imposition of $33 for a “cost/fine,” $2 pursuant to section 943.25(13), Florida Statutes (1993), and $493.62 in extradition costs. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Upon remand, the state may seek to reimpose such costs after complying with Reyes.
Affirmed as modified.
DANAHY, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.